Citation Nr: 1214339	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  04-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2004, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  

In February 2008 and August 2010, the matter was remanded for additional evidentiary and procedural development.

In March 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in April 2012.  

The issue of service connection for a right hand disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The April 2012 VHA opinion stated that the Veteran has carpal tunnel syndrome in the right hand as well as the left hand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

The Veteran's left hand carpal tunnel syndrome had its onset during active service.

CONCLUSION OF LAW

Service connection for left hand carpal tunnel syndrome is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board has granted service connection for left hand carpal tunnel syndrome.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that her left hand disability began in service.  After a careful review of the evidence of record, the Board finds that service connection is warranted for left hand carpal tunnel syndrome.

Service treatment records show that she had phlebitis following IV treatment and that she reported having pain in her left hand prior to separation.  

During post-service treatment in February 2003, it was noted that the Veteran had edema and mild tenderness to palpation of the left wrist.  During a December 2003 VA examination, testing found that the Veteran did not have carpal tunnel syndrome as Tinel's and Phalen's testing were negative.  The examiner, however, stated that the Veteran may have some minor compression of the nerve at this area.  During treatment in March 2004, the Veteran was diagnosed as having carpal tunnel syndrome of the wrist, but it is unclear which wrist was involved.  Private treatment records dated July 2008 note that the Veteran was experiencing shoulder pain with left arm paresthesias with a history of cervical spine disease.  A subsequent nerve study revealed that left median and ulnar palmar responses were normal.  In a December 2009 VA examination, the Veteran was diagnosed as having no acute findings to warrant a diagnosis of a left hand disability.  No nerve study was performed during this examination.  

In September 2010, the Veteran was afforded a VA examination specifically for her left shoulder disability claim.  The examiner opined that it was at least as likely as not that the current shoulder discomfort was related to her known service-connected degenerative changes in the cervical spine at C5-6 the nerve root of that supplies sensation to the area of the shoulder involved in the shoulder complaint.   

In an April 2012 opinion of an orthopedic medical specialist from the VHA, the orthopedic surgeon summarized his review of the medical records on file and provided an opinion on the matter of nexus with service.  He stated that the Veteran's left hand disability was separate and distinct from her cervical spine disease process with the attendant left shoulder symptoms attributed to cervical root irritation.  The orthopedic surgeon stated that the Veteran provided a credible description during the May 2004 hearing of the onset of bilateral hand numbness associated with typing during service.  He found that the Veteran's symptoms were best explained by carpal tunnel syndrome rather than cervical radiculopathy.  Review of the July 2008 neurological evaluation and the August 2008 follow-up evaluation revealed that right carpal tunnel syndrome is well documented and, although there was an absence of electromyograph changes on the left, the diagnosis of service-connected left carpal tunnel syndrome was entirely reasonable as this was not uncommon in the patients with mild carpal tunnel syndrome.  The onset of these symptoms in the left hand during the event of swelling following an IV in this location was compatible with this diagnosis as well. 

The VHA opinion supporting a casual nexus to service is probative in light of the fact that the opinion was based on a comprehensive review of the Veteran's history including consideration of relevant facts and was supported by an adequate rationale.  Accordingly, the Board attaches the significant probative value to the VHA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In light of the foregoing, service connection is warranted for left hand carpal tunnel syndrome as the evidence shows that this condition began during service.

ORDER

Service connection for left hand carpal tunnel syndrome is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


